DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
Claims 1-20 are pending and are examined in this office action. This communication is the first action on the merits. 

Information Disclosure Statement
The Information Disclosure Statement filed 10/4/2022 has been considered. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-15 and 17-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-7, 9-10, and 13-14 of U.S. Patent No. 11341452. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Claim 1: The limitations of the instant claim 1 are anticipated by claim 1 of the ‘452 patent. 
Claim 2: Claim 2 depends from claim 1. The additional limitations of the instant claim 2 are anticipated by claim 2 of the ‘452 patent. 
Claim 3: Claim 3 depends from claim 1. The additional limitations of the instant claim 3 are anticipated by claim 3 of the ‘452 patent. 
Claim 4: Claim 4 depends from claim 1. The additional limitations of the instant claim 4 are anticipated by claim 4 of the ‘452 patent. 
Claim 5: Claim 5 depends from claim 1. The additional limitations of the instant claim 5 are anticipated by claim 5 of the ‘452 patent. 
Claim 6: Claim 6 depends from claim 1. The additional limitations of the instant claim 6 are anticipated by claim 6 of the ‘452 patent. 
Claim 7: Claim 7 depends from claim 1. The additional limitations of the instant claim 7 are anticipated by claim 7 of the ‘452 patent. 
Claim 8: The limitations of claim 8 are anticipated by claim 8 of the ‘452 patent. 
Claim 9: Claim 9 depends from claim 8. The additional limitations of the instant claim 9 are anticipated by claim 9 of the ‘452 patent. 
Claim 10: Claim 10 depends from claim 8. The additional limitations of the instant claim 10 are anticipated by claim 7 of the ‘452 patent. 
Claim 11: Claim 11 depends from claim 8. The additional limitations of the instant claim 11 are anticipated by claim 4 of the ‘452 patent. 
Claim 12: Claim 12 depends from claim 8. The additional limitations of the instant claim 12 are anticipated by claim 5 of the ‘452 patent. 
Claim 13: Claim 13 depends from claim 8. The additional limitations of the instant claim 13 are anticipated by claim 6 of the ‘452 patent. 
Claim 14: Claim 14 depends from claim 8. The additional limitations of the instant claim 14 are anticipated by claim 2 of the ‘452 patent. 
Claim 15: The limitations of claim 15 are anticipated by claim 10 of the ‘452 patent.
Claim 17: Claim 17 depends from claim 15. The additional limitations of the instant claim 17 are anticipated by claim 13 of the ‘452 patent. 
Claim 18: Claim 18 depends from claim 17. The additional limitations of the instant claim 18 are anticipated by claim 13 of the ‘452 patent. 
Claim 19: Claim 19 depends from claim 15. The additional limitations of the instant claim 19 are anticipated by claim 14 of the ‘452 patent. 
Claim 20: Claim 20 depends from claim 19. The additional limitations of the instant claim 20 are anticipated by claim 14 of the ‘452 patent. 

Claim 16 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 10 of U.S. Patent No. 11341452 in view of US 20020152174 A1 to Woods et al. (Woods). 
Claim 16: Claim 16 depends from claim 15. Regarding the additional limitations of claim 16, claim 10 of US 11341452 B2 teaches notifications regarding package delivery as per above, but does not teach capturing date/time of pickup of the package from the retailer/seller to the delivery service. However, Woods teaches capturing a date and time in which the package was delivered from the retailer to a carrier, i.e. delivery service (Woods: ¶ 0057). It would have been obvious to one of ordinary skill in the art at the time of the invention to include capturing the date and time of transfer from seller to carrier as taught by Woods in the system of claim 10 of US 11341452 B2, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Novelty/Non-Obviousness

Claims 1-4, 7, 10, 14-16, 20, and 23-27 are novel and nonobvious over the prior art for the following reasons:  
Regarding independent claims  1 and 8: EP 2835078 A1 to Ryan et al. (Ryan) teaches a locker for a delivery/collection system/method (Ryan: ¶ 0012-0014) including a processor (Ryan: ¶ 0038-0040, ¶ 0048-0050)  for receiving, by the locker having an enclosure accessed via an access door (Ryan: Fig. 1 and ¶ 0031-0033), communications or SMS messages for programming from a first party, i.e. a recipient of a package, to accept a delivery from a second party during a scheduled time (Ryan: ¶ 0048-0049) and other communications programming the locker to accept delivery from at least one second party (Ryan: ¶ 0063, ¶ 0074-0077), wherein the notification is from a device of the recipient (Ryan: ¶ 0048 showing personal comm. device of the first party which is the recipient; also see ¶ 0049); capturing, by the locker, an image of the delivery of the package (Ryan: ¶ 0019; also see ¶ 0014-0016 and ¶ 0087) in response to the door of the locker being closed and locked (Ryan: ¶ 0046-0047 and ¶ 0064), wherein the image is an image of the package within the locker (Ryan: ¶ 0063, and ¶ 0087); and sending confirmation that the package was delivered to the locker that includes the image of the delivered package (Ryan: ¶ 0041, ¶ 0087; also see ¶ 0063, ¶ 0066). Ryan further teaches wherein a deliverer (“party2”) may scan a package at a delivery locker as proof of delivery, i.e. an indication that the package is being placed in the delivery box (Ryan: ¶ 0016, ¶ 0044, ¶ 0063, ¶ 0073-0076, ¶ 0087) and that a proof of collection, i.e. a notification that the package has been removed from a delivery box, may include an image or series of images/video stream of the act of collecting the package from a delivery box (Ryan: ¶ 0040-0041; also see ¶ 0012-0020). Ryan further teaches that the delivery locker/box could be deployed in a location that would be accessible to a general public (Ryan: ¶ 0090 “a location such as a hospital, university campus, airport, apartment complex, etc. where there may a number of lockers located in close vicinity”) or may be located at the locker owner’s private residence or at their holiday home, for example (Ryan: ¶ 0083).
US 20150235173 A1 to Hall et al. (Hall) teaches that the locker receives, via a scanner of the locker, an access code for placing the package into the locker indicating that the package will be delivered to the locker (Hall: ¶ 0064 showing “the input device 606 b may include scanning functionality, such as an optical or RFID scanner 702, to scan a tag or label storing the access code”; also see ¶ 0062); wherein the notification of a pending delivery is received by the locker prior to receiving the access code indicating a package will be delivered to the locker (Hall: ¶ 0040, ¶ 0047-0049, ¶ 0051-0054); the locker determines whether the access code received via the scanner matches one of the access codes previously received and stored by the locker system (Hall: ¶ 0064, ¶ 0071); and the locker provides access to the enclosure of the delivery box via the access door when the access code received the scanner matches one of the previously stored access codes (Hall: ¶ 0062; also see ¶ 0071). Hall further teaches that the enclosure (e.g. a garage) to which the package may be delivered may be located at a customer residence and may be accessed from the outside by a delivery agent or other individuals by using an access code (Hall: ¶ 0040).
US 20030040980 A1 to Nakajima et al. (Nakajima) teaches a locker server/processor receiving an input customer access code (that was provided by a retailer to the customer) to access the locker (Nakajima: ¶ 0072-0075, ¶ 0092) and that the retailer is the party that sent the package (Nakajima: ¶ 0045-0050, ¶ 0021, ¶ 0035-0038); and that the locker server/processor sends the retailer that sent the package a notification that the customer has received the items delivered to the locker, i.e. that the items have been removed from the locker (Nakajima: Fig. 10 s301-s310 and ¶ 0073-0080). Nakajima further teaches sending a notification to a retailer that the product was retrieved from the delivery box (Nakajima: Fig. 10 s301-s310 and ¶ 0073-0080 as cited above) in response to a customer entering an access code provided by the retailer to access the delivery box (Nakajima: ¶ 0072-0075 and ¶ 0092 as cited above). Nakajima, in these cited portions, further teaches invalidating an access code that was used by the customer to receive the parcel and providing a receipt completion notice that is provided to the locker management server and commerce server, i.e. the retailer (which as per Nakajima in ¶ 0040 may be a single server) wherein the receipt completion notice is used to update a DB (DB 47) indicating the code is now invalid (Nakajima: Fig. 10 s301-s310 and ¶ 0073-0080; Fig. 9 showing a retrieved item with invalid receipt password).
US 20020072983 A1 to Teller teaches that a confirmation that a customer has received a package may include sending a code used by the customer to receive the package (the code being provided to the customer by the retailer), back to a retailer in order to confirm that the package was received by the customer (Teller: ¶ 0034-0038).
However, while Hall appears to suggest delivery to an enclosure which is exclusively for the customer’s property (i.e. the customer’s garage) and is accessed by a delivery agent (Hall: ¶ 0040), none of the Ryan, Hall, Nakajima, or Teller would have rendered obvious the limitations for a delivery box system/method (as currently recited in the claims), considered as a whole, for receiving a notification of a pending delivery of a package, when the delivery box is deployed on a property of a customer for exclusive use in the delivery of packages to the customer and is accessible to delivery service personnel, obtaining, from a retailer that sent the package, a customer access code to be used to access the delivery box, receiving an input of the customer access code provided from the retailer to access the delivery box, and sending to a retailer that sent the package, a notification that the package has been removed from the delivery box, wherein the notification that the package has been removed from the delivery box comprises the image of the act of removing the package from the delivery box. One of ordinary skill in the art would not have found it obvious to combine all of the references above such that they teach all of the functional elements of claims 1 and 8 while also being a delivery box that is deployed on a property of a customer for exclusive use for the delivery of packages to the customer and is accessible to delivery services personnel as claimed. 
Other relevant references US patent publications include US 20150186840 A1 to Torres, US 20160374494 A1 to Geng, US 20160027261 A1 to Motoyama, and US 20060266081 A1 to Murchison. NPL Reference “U” (current PTO-892) teaches a network-enabled secure unsupervised parcel storage that only permits access to the owner of the box (i.e. the recipient) once a package has been delivered and automatically notifies both the receiver and the sender of the parcel when a package has been successfully received by the delivery box. However, these additional references do not cure the deficiencies of Ryan, Hall, Nakajima, and Teller and one of ordinary skill in the art would not find any combination of the prior art identified above to render independent claims 1 and 8 obvious. 
Regarding independent claim 15 in particular: US 20030040980 A1 to Nakajima teaches a method for monitoring a delivery of a package (Nakajima: ¶ 0006) including receiving by a locker management server that provides management of lockers using communication networks (Nakajima: Fig. 1 and ¶ 0039; also see ¶ 0042, ¶ 0096), a first notification of the delivery of the package for a customer from a retailer to a delivery service (Nakajima: Fig. 2 step s111-112 and ¶ 0059-0061) and to the locker (Nakajima: Fig. 2 step s115-s116 and ¶ 0062); receiving, by the processor of the application server of the communication network service provider, a fourth notification that the package has been removed from the delivery box using a customer access code provided by the retailer to the customer to be used to access the delivery box (Nakajima: Fig. 10 step s301-s311 and ¶ 0073-0080 showing locker management server receives the delivery completion notice when the package has been retrieved by the customer from the delivery box using the provided access code, which as per ¶ 0092 may be provided by the commerce server, i.e. the retailer); and sending, by the processor of the application server of the communication network service provider to the retailer that sent the package, in response to the receiving the fourth notification, the fourth notification that the package has been removed from the delivery box (Nakajima: Fig. 10 step s311-s313 and ¶ 0079-0080 showing in response to receiving notification that the delivery has been received by the customer from the delivery locker, the locker management server sends the article receipt notice to the commerce server, i.e. the retailer server). 
Nakajima also discusses the locker being deployed at a location that is accessible to a general public (Nakajima: ¶ 0041) and suggests customers may have parcel receipt lockers installed in the common areas of their apartment buildings (Nakajima: ¶ 0003); a confirmation of delivery sent to an application server in response to the package being placed into the delivery box (Nakajima: Fig. 8 steps s201-209 and ¶ 0064-0069); and invalidating an access code that was used by the customer to receive the parcel and providing a receipt completion notice that is provided to the locker management server and commerce server, i.e. the retailer (which as per Nakajima in ¶ 0040 may be a single server) wherein the receipt completion notice is used to update a DB (DB 47) indicating the code is not invalid (Nakajima: Fig. 10 s301-s310 and ¶ 0073-0080; Fig. 9 showing a retrieved item marked with invalid receipt password).
US 20050068178 A1 to Lee et al. (Lee) teaches a delivery agent accesses a system controller website, i.e. application server and completes the lease transaction which includes the location and time of the delivery, i.e. schedule the delivery with the system controller (Lee ¶ 0103-0104) and teaches that the system controller then sends the lease information, which includes the delivery location and time, to the locker module carrying the leased locker unit (Lee: ¶ 0104).
US 20150186840 A1 to Torres et al. (Torres) teaches that delivery lockers may be located at an apartment complex (Torres: ¶ 0014, ¶0023, ¶ 0087).
EP 2835078 A1 to Ryan et al. (Ryan) teaches sending a confirmation/proof of delivery to an external source, i.e. service provider (Ryan: ¶ 0041), wherein the confirmation/proof of delivery may include “Proof of delivery including one or more images taken by an internal camera and/or by scanning a barcode within the locker…” (Ryan: ¶ 0063) and wherein the proof of delivery with the image is transmitted with the confirmation (Ryan: ¶ 0086 see example 11). Ryan also teaches that a proof of collection, i.e. a notification that the package has been removed from a delivery box, may include an image or series of images/video stream of the act of collecting the package from a delivery box (Ryan: ¶ 0040-0041; also see ¶ 0012-0020 for overall context showing secure delivery box for delivery/collection of goods with camera/recording means that can be used to facilitate proof of collection).
US 20020072983 A1 to Teller teaches that a confirmation that a customer has received a package may include sending a code used by the customer to receive the package (the code being provided to the customer by the retailer), back to a retailer in order to confirm that the package was received by the customer (Teller: ¶ 0034-0038).
However, similar to the discussion regarding claims 1 and 8 above, while US 20150235173 A1 to Hall appears to suggest delivery to an enclosure which is exclusively for the customer’s property (i.e. the customer’s garage) and is accessed by a delivery agent (Hall: ¶ 0040), no combination of Nakajima, Lee, Torres, Ryan, Teller (and Hall) would have rendered obvious claim 15 as a whole. In particular, the combination of references above fail to teach all of the functional limitations of claim 15 while also pertaining to a delivery box that is located on a customer’s property for the exclusive use of the delivery of packages to customer while also revolving around the use of a retailer generated/managed access code as required by claim 15.  Even to the extent that any of the delivery box/locker systems could be placed on the property of the customer, it would not have been obvious to one of ordinary skill in the art to have combined the references above such that a retailer controls the creation and access to the delivery box for the customer/delivery personnel for a delivery box that is located on the premises of the customer and used for exclusive use of delivering packages to the customer by delivery services personnel (instead, one of ordinary skill in the art would have expected that the customer manages access for a delivery box located on their property). 
Similar to above, Reference “U” (current PTO-892) does not cure the deficiencies of the above references. 
Claims 2-7, 9-14, and 16-20 are also novel and nonobvious as they depend from claims 1, 8 and 15.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hunter Molnar whose telephone number is (571)272-8271.  The examiner can normally be reached on Monday - Friday, 8:00 - 5:00 EST. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Zimmerman can be reached on (571)272-4602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Hunter Molnar/
Examiner, Art Unit 3628

/JEFF ZIMMERMAN/Supervisory Patent Examiner, Art Unit 3628